Per curiam.
The above-styled matter has come before this Court pursuant to Bar Rule 4-208.3 (a) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia. The Investigative Panel of the State Disciplinary Board, after conducting its investigation, directed the Office of the General Counsel of the State Bar of Georgia to file a Notice of Discipline recommending disbarment, as defined by Bar Rule 4-102 (b) (1), of Respondent Michael P. Keenan. The General Counsel filed the Notice of Discipline and perfected service upon Respondent Keenan, pursuant to Bar Rule 4-208.2 (c). Respondent Keenan failed to file a response to the Notice of Discipline within the twenty (20)-day period for rejection set by Bar Rule 4-208.3.
It is hereby ordered that respondent Michael P. Keenan is hereby disbarred and his name removed from the roll of those individuals entitled to practice law in this State.

All the Justices concur.